         Case 1:21-cr-00175-TJK Document 115 Filed 07/12/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                     :
                                             :      EXHIBITS FILED UNDER SEAL
               v.                            :
                                             :      Case Number 21-cr-175-4 (TJK)
CHARLES DONOHOE,                             :
                                             :
                      Defendant.             :


      UNITED STATES’ NOTICE OF THE FILING OF EXHIBITS UNDER SEAL

       The United States of America hereby gives notice that, in accordance with the Court’s

Minute Order of July 8, 2021 (the “Minute Order”), the United States has filed herewith entirely

unredacted versions of the exhibits identified in its filing at ECF 110 (i.e., Nordean_00000001 –

3, Nordean_00000124 – 138, Nordean_00000622 – 645, Nordean_00001332 – 1342, and

Nordean_00001400 – 1413). In accordance with the Minute Order, the unredacted versions of the

exhibits have been filed under seal.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793

                                       By:   /s/ Jason McCullough
                                             JASON B.A. MCCULLOUGH
                                             D.C. Bar No. 998006; NY Bar No. 4544953
                                             LUKE M. JONES
                                             VA Bar No. 75053
                                             Assistant United States Attorneys
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7233
                                             jason.mccullough2@usdoj.gov

Date: July 12, 2021
